PER CURIAM.
This is an action on a distiller’s bond, conditioned as follows: “If the said Benjamin F. Witt shall, in all respects, faithfully comply with all the provisions of law relating to the duties and business of distillers, and shall pay all penalties incurred or fines imposed on him for a violation of any of the said provisions, and shall not suffer the lot or tract of land on which the distillery stands, or any part thereof, or any of the distilling apparatus, to be incumbered by mortgage, judgment or other lien, during the time in which he shall carry on said business, then this obligation shall be void; otherwise it shall remain in full force” — to recover an assessment for taxes amounting to $585.20, with interest, and the specific penalty of 5 per cent, thereon on 532 gallons of distilled spirits not reported or warehoused, and theretofore in part seized and sold by the United States, and in which the surety claims that the proceeds of the sale should be applied to the payment of the tax assessed on the spirits sold. The Circuit Court considered the case identical in principle with United States v. Ulrici, 111 U. S. 38, 4. Sup. Ct. 288, 28 L. Ed. 344, and gave judgment accordingly. The opinion of the court, Newman, Judge, as found in the transcript, is elaborate, and we concur in the reasoning and conclusion.
Judgment affirmed.